Citation Nr: 0508026	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in November 2002, and a 
substantive appeal was received in January 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2004, additional evidence in support of the 
veteran's claim was submitted.  With this evidence was a 
letter from Disabled American Veterans to the effect that the 
veteran wished to waive preliminary RO review of the new 
evidence.  However, the claims file shows that the veteran 
has appointed Veterans of Foreign Wars of the United States 
as his representative via an August 2002 VA Form 21-22.  In 
an informal hearing presentation dated in March 2005, 
Veterans of Foreign Wars of the United States expressly 
indicated that it was not waiving preliminary RO review of 
the new evidence.  Under the circumstances, it appears that 
the claims file must be sent back to the RO for it's initial 
consideration of this evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Additionally, the record does not show veteran has been 
furnished the necessary notices required under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations.  See 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

The veteran is in receipt of Social Security disability 
benefits.  In a July 2003 statement, it was noted that the 
veteran had completed a VA Form 21-4142 for the Social 
Security records, but they had not been obtained.  The Board 
finds the RO should obtain the medical records upon which the 
Social Security disability evaluation was based.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran an 
appropriate VCAA notice letter.  The RO 
should ensure that the letter includes 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record (to include all evidence 
received since the most recent 
supplemental statement of the case) and 
determine if the veteran's claim can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




